 

Exhibit 10.1

Amendment No. 2

INDEPENDENT CONTRACTOR AGREEMENT

This Amendment No. 2 to Independent Contractor Agreement (“Agreement”) is
effective July 1, 2010 and is between GEOVIC Ltd. (“Company” or “Geovic”) and
Mineral Services, LLC, (“Contractor”) 142 Stratford Avenue, Garden City, New
York 11530. The Company and the Contractor are in some places herein referred to
individually as a Party and collectively as the Parties.

WHEREAS:

 

  A. Contractor and Company entered into the Independent Contractor Agreement
effective June 15, 2009 (“Original Agreement”), following approval by the Board
of Directors of Geovic Mining Corp.;

 

  B. The Compensation Committee of the Board of Directors approved the material
terms of this Amendment No.1 in December 2009;

 

  C. The Parties intend that the Original Agreement shall be amended to change
the compensation arrangements for the Contractor commencing October 2009, the
beginning of the third fiscal quarter of the Company as set forth herein,

 

  D. The parties intend to extend the term during which compensation at the rate
described in Section 1.3.1 below is paid; and

 

  E. Except as set forth in this Agreement, all other terms and conditions of
the Original Agreement shall remain in full force and effect.

WHEREFORE, IT IS HEREBY AGREED as follows:

1. Change in Compensation. Section 1.3 of the Original Agreement shall be
further revised and amended to provide as follows:

 

  1.3 The Geovic shall pay the Contractor (“Contractor Fees”) against delivery
of an invoice by the Contractor containing such details of Services as the
Geovic shall reasonably request, as follows:

 

  1.3.1 Fixed Fee. Twenty-eight Thousand US dollars ($28,000) per calendar
quarter, payable calendar quarterly in arrears for all Services provided by
Contractor during the quarter;

 

1



--------------------------------------------------------------------------------

 

  1.3.2 Timeliness of Invoices. Invoices in reasonable detail shall be provided
to Geovic within 20 days of each calendar quarter end shall be payable upon
receipt.

 

  1.3.3 Unless extended by mutual agreement of the Parties, the quarterly
compensation payable to Contractor under this Agreement shall revert to the rate
payable under the Original Agreement for calendar quarters commencing January 1,
2011.

2. No Other Changes. Except as set forth in this Agreement, all other terms and
conditions of the Original Agreement shall remain in full force and effect.

IN WITNESS WHEREOF, the Parties hereto have executed the Agreement effective as
of the date first above written.

 

   Geovic Ltd.,    A corporation organized under the laws of the Cayman Islands

 

  By:  

/s/ John E. Sherborne

  John E. Sherborne   Authorized officer

 

  Mineral Services, LLC   Contractor   By:  

/s/ Michael Mason

  Michael Mason   Authorized Member

 

Tax I.D. #  

 

 

 

/s/ Michael Mason

  Michael Mason, Individually

 

2